Mr. President,
Mr. Secretary-General,
Esteemed Colleagues,
Ladies and Gentlemen,
It is a great honor to have this opportunity to address you and share what our country, Georgia, has to say looking back at the past year.
This year, the United Nations is celebrating its 75th anniversary and, for the first time in its history, the General Assembly is being held remotely. This format is unusual and, one might even say, historic because the reason behind it unites us all: today, the whole world is fighting against a common invisible enemy, the COVID-19 pandemic.
Human lives, irrespective of the region or level of living, are facing a common threat and the fight against this threat has eclipsed some of the challenges that have been on the UN agenda for decades; though, in some cases, it has brought some of the problems further to the fore.
All of us, states of different capacities, have found ourselves facing a completely new and more complex challenge.
Despite the difficulties, we have succeeded in dealing with the onslaught of the pandemic in Georgia, as seen and unanimously acknowledged by the whole world. Thanks to proactive decisions in the fight against COVID-19, the selfless efforts of the authorities, doctors and epidemiologists, and, most importantly, our citizens’ high social responsibility, as well as correct management, we have kept Georgia on the list of green zones. I am proud that despite the pandemic, the 112th Session of the Executive Council of the World Tourism Organization was held in our country just a few days ago. I would like to thank our friend countries — the United States, the European Union, and international financial institutions whose assistance proved to be of paramount importance in tackling the first wave of the pandemic.
Of course, the calamity is still here and the virus continues to attack us but the knowledge accumulated by us allows us to manage the situation consistently and share Georgia’s successful experience with everyone.
Beyond this new challenge, for years Georgia has been facing a different, even more difficult one: the occupation of our territories.
It is universally known that in 2008, Russia carried out open, large-scale military aggression against Georgia, containing which became possible as a result of the unwavering support of the international community, primarily the United States and the European Union.
Here, at the UN Headquarters, everyone is well aware that 20 per cent of Georgia’s integral territories — Abkhazia and the Tskhinvali Region — are occupied by Russia.
Even today, as the whole world wages war on the coronavirus pandemic, the Russian Federation continues the process of illegal borderization and provocations in the occupied territories; hybrid warfare tools are being used extensively, including disinformation attacks on the main facility of the national infrastructure for pandemic control — the Richard Lugar Center for Public Health Research.
Unfortunately, Russia has yet to fulfill the August 12, 2008 Ceasefire Agreement brokered by the European Union; it continues to disregard Georgia’s territorial integrity and sovereignty and the fundamental norms and principles of international law.
With illegal military training exercises and borderization, the installation of barbed wire fences and other artificial barriers, the occupation is taking a heavy toll primarily on the conflict-affected population, which is in a state of humanitarian crisis: they are deprived of access to their own homes and lands, forced to live in a reality in which passages are closed and families are further torn apart on a daily basis, with their freedom of movement, property rights, education rights, and access to basic medical services taken away. Local residents have been kidnapped, tortured, and killed.
We must remind you the names of our fellow citizens: Giga Otkhozoria, Archil Tatunashvili, and Davit Basharuli, whose lives were cut short by representatives of the occupation regime.
Georgia will never accept occupation!
On behalf of every Georgian citizen, I call on the international community to adequately assess Russia’s illegal actions so that we, through our joint efforts, may force it to comply with international norms and fulfill assumed obligations, including the August 12 agreement. We urge Russia to adopt a constructive position within the framework of the Geneva International Discussions, where, with the participation of the UN, OSCE, the European Union, and the United States of America, we discuss the security and humanitarian issues related to Abkhazia and the Tskhinvali Region, such as Russia’s non-use of force against Georgia, the withdrawal of troops, the creation of international security mechanisms, and the return of IDPs and refugees to their homes.
For their part, Georgia’s authorities are sparing no effort to assist their fellow citizens in need as much as it is possible, even under the conditions of closed occupation lines.
The policy chosen by the Government of Georgia seeks to achieve peace through dialogue and resolve the conflict peacefully. This involves ensuring the implementation of the 12 August 2008 Ceasefire Agreement on the one hand, and reconciliation, confidence-building, and restoration of relations between the war- torn communities on the other.
The Georgian Government’s peace initiative A Step to a Better Future clearly demonstrates that Georgia is interested in dialogue with the residents of Abkhazia and Tskhinvali regions. We are concerned about their fate, and we take an interest in improving the social and economic conditions on the ground, as well as in restoring direct ties between the communities on either side of the boundary line. Our goal is to develop said regions and improve the living conditions of their residents, to share with them every benefit and achievement available to us, including life in a peaceful, free, democratic, and corruption-free society as well as the opportunities offered by our ever closer relations with the European Union, such as free trade and visa-free travel.
I address our fellow citizens on the other side of the occupation lines: Georgia is willing and able to share all this with you. Together, we can secure a better future for you and your children, while also preserving the unique culture and identity constituting our common heritage.
At this point, I would like to express deep gratitude to all our partners and friends for continuously standing by our side, for supporting Georgia’s sovereignty, territorial integrity, and the policy of non-recognition.
It is important to us that just a few weeks ago, under the conditions of the global pandemic, an unprecedented number of countries voiced support for the humanitarian resolution initiated by Georgia and 54 states concerning the status of internally displaced persons and refugees from Abkhazia, Georgia, and the Tskhinvali region/South Ossetia, Georgia, which confirms their right to a dignified return to their ancestral homes.
Colleagues,
The Georgian nation is a strong and freedom-loving one. Georgia has an ancient history, and our country is a future-oriented democracy. Today, Georgia is positioning itself in the world as a country with one of the highest democratic standards in the region, and one that is never complacent with achievements and always strives for development. We have always been — and remain to this day — a nation committed to Western values, which naturally harmonized Western and Eastern cultures and civilizations on Georgian soil.
We have implemented a historic constitutional reform resulting in Georgia’s switchover to European parliamentary governance in 2020, and the parliamentary elections scheduled for 2024 will be held in line with a fully proportional electoral system. Said constitutional amendment will create a brand new analogue characteristic of Western parliamentary democratic systems, which will further accelerate our country’s democratic development. With these changes, the ruling political team has succeeded in what many political forces have declared throughout our state’s 30-year-long history but have never actually dared to implement.
The Georgian Government does and will do everything to ensure a free, impartial, transparent, and democratic environment for these crucially important elections amid the pandemic, where all Georgian citizens will have the opportunity to express their political will freely, against the backdrop of maximal attendance from international observers.
Colleagues,
Georgia is part of European civilization, which is why the path of our country’s development remains unchanged, aiming at European and Euro-Atlantic integration, which is enshrined in the country’s Constitution and is not subject to revision. Georgia has signed an Association Agreement with the European Union, with visa-free travel and a Free Trade Agreement also being in force. All this enables us to strengthen our European institutions, develop highest standard infrastructure, empower small and medium-sized businesses, foster the adoption of modern technologies, and stand by Europe in dealing with challenges.
Georgia has been participating in international peacekeeping missions in various countries for years. Our soldiers are steadfastly keeping guard over global peace and stability. The Georgian Armed Forces are exemplary in the fulfillment of their duties at all locations. Thirty-two of them have fallen while accomplishing this honorable and difficult mission.
Today, we are an important player in ensuring global security as Georgia’s security is inseparable from global security; therefore, our contribution to the strengthening of EuroAtlantic security is directly reflected on the strength and protection of our country.
Colleagues,
Georgia’s transformation into a developed economy is our main goal, and we boast some impressive achievements on this path. For the time being, however, we are focused on leading our country out of the pandemic-induced global economic crisis as quickly as possible and with minimal losses. Our hopes in this regard are nourished by the fact that Georgia is a land of new opportunities, a place capable of offering that which is not offered elsewhere, including its strategic location with cultural and linguistic barriers simply nonexistent, with minimal taxes and every opportunity present for business development. Georgia holds one of the leading positions in the world in terms of the ease of doing business.
Georgia is presently positioned as a multifunctional regional hub of education, medicine, logistics, tourism, and business in general, yet we are not complacent and keep pressing on.
Today, in the 21st century, we are introducing Georgia to the world as a gateway of progress, knowledge, and culture linking Europe to Asia and vice versa, a gateway with Western values that has stood for centuries on the crossroads of ancient civilizations.
Our main value is the people, for whom tolerance — the core Western value — is an integral part of their identity.
Colleagues,
Unfortunately, as we celebrate the 75th anniversary of the United Nations, we continue to live in a world where the key principles of international law enshrined in the UN Charter are violated on a daily basis. Today, I would like to reaffirm our unwavering commitment to the UN Charter for the benefit of ensuring international peace and security.
It has been voiced repeatedly here that all UN member states are equal, and the pandemic has made this clear; it showed us that in the face of common adversity, we must unite and use the unique capabilities of each state. Unfortunately, COVID-19 is not the only international challenge. There are many others, such as armed conflicts, poverty, climate change, natural and technogenic disasters, terrorism and international crime, proliferation of weapons of mass destruction, and many others.
Georgia’s millennia-old history has taught us the importance of unity. Our country’s coat of arms reads Strength is in Unity! And it is in this unity that we have been standing by our strategic partners over the years; this unity has enabled us to overcome the first wave of COVID-19, our invisible foe. And it is with this unity that we must defeat the global pandemic because no country can deal with this challenge on its own.
Only thus can we face our future generations — who will assess this period as one of the most difficult ones — with dignity.
Therefore, we must find our strength and, despite the difficulties involved, turn this grave crisis into an opportunity for development.
Thank you very much!